United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1164
                                  ___________

Byron Spears,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
United States of America,              *
                                       *      [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                             Submitted: October 19, 2005
                                Filed: October 26, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Byron Spears appeals the district court’s1 judgment denying his 28 U.S.C.
§ 2255 motion to vacate his sentence. The sole issue presented--whether United
States v. Booker, 125 S. Ct. 738 (2005), is retroactively applicable to final
convictions on collateral review--has been resolved, and Spears’s section 2255
motion is foreclosed. See Never Misses A Shot v. United States, 413 F.3d 781, 783-
84 (8th Cir. 2005) (per curiam). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.